          Case 1:18-cv-02785-JEB Document 15 Filed 06/14/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  OBAID ULLAH, AMERICAN CIVIL
  LIBERTIES UNION, AMERICAN CIVIL
  LIBERTIES UNION FOUNDATION,

                 Plaintiffs,
                                                             Civ. A. No. 18-2785 (JEB)
         v.

  CENTRAL INTELLIGENCE AGENCY,

                 Defendant.


          JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

       The parties, by and through their counsel, submit this Joint Status Report and Proposed

Briefing Schedule in response to the Court’s Minute Order dated March 14, 2019.

       Defendant Central Intelligence Agency issued a final response to Plaintiffs’ Freedom of

Information Act (“FOIA”) request as scheduled on May 31, 2019. Defendant released nine

documents with portions withheld under FOIA Exemptions (b)(1), (b)(3), (b)(5), and (b)(6). In

addition, Defendant withheld in full 29 documents pursuant to FOIA Exemptions (b)(1), (b)(3),

(b)(5), (b)(6), and (b)(7)(c). The Exemption (b)(3) withholdings pertain to Section 6 of the

Central Intelligence Agency Act of 1949, 50 U.S.C. § 3507, and/or Section 102A(i)(1) of the

National Security Act of 1947, 50 U.S.C. § 3024(i)(1).

       The parties conferred by phone on June 12, 2019, on the status of the case. Plaintiffs

advised that they intend to challenge both the search and the asserted withholdings. Plaintiffs

also sent a communication by email on June 14, 2019, identifying a few categories of

information in the Agency’s withholdings that they provisionally do not intend to challenge.
          Case 1:18-cv-02785-JEB Document 15 Filed 06/14/19 Page 2 of 2



Over the coming weeks the parties will continue to explore whether there are any other ways that

the parties can narrow the scope of the dispute.

       The parties also discussed and reached agreement on a joint proposed briefing schedule

for Defendant’s dispositive motion: Defendant’s motion for summary judgment to be due by

September 5, 2019; Plaintiffs’ opposition to Defendant’s motion to be due by October 7, 2019;

Defendant’s reply in support of its motion due by October 21, 2019. There are no other issues

that require the Court’s attention at this time. A proposed scheduling order is attached.

       The parties therefore jointly request that the Court enter the parties’ proposed scheduling

order for briefing Defendant’s dispositive motion.



Dated: June 14, 2019                               Respectfully submitted,

  /s/ Dror Ladin                                       JESSIE K. LIU
 Dror Ladin (D.C. Bar No. NY0277)                      D.C. Bar 472845
 Steven Watt                                           United States Attorney
 Hina Shamsi (D.C. Bar No. MI0071)
 American Civil Liberties Union                        DANIEL F. VAN HORN
 Foundation                                            D.C. Bar 924092
 125 Broad Street, 18th Floor                          Chief, Civil Division
 New York, New York 10004
 Tel: 212-549-2500                                     By: /s/ Daniel P. Schaefer
 Fax: 212-549-2654                                     DANIEL P. SCHAEFER
 dladin@aclu.org                                       D.C. Bar 996871
 hshamsi@aclu.org                                      Assistant United States Attorney
 swatt@aclu.org                                        555 4th Street, N.W.
                                                       Washington, D.C. 20530
 Arthur B. Spitzer (D.C. Bar No. 235960)               (202) 252-2531
 American Civil Liberties Union                        Daniel.Schaefer@usdoj.gov
 of the District of Columbia
 915 15th Street, NW, 2nd Floor                        Counsel for Defendant
 Washington, DC 20005
 Tel: 202-457-0800
 Fax: 202-457-0805
 aspitzer@acludc.org

 Counsel for Plaintiffs


                                                   2
